Exhibit 10.3

 

STATE OF NORTH CAROLINA

 

COUNTY OF LENOIR

 

SECOND AMENDMENT TO PREMISES AND FACILITIES LEASE

 

THIS SECOND AMENDMENT TO PREMISES AND FACILITIES LEASE (this “Amendment”) is
made and entered into as of October 15, 2015, (the “Effective Date”), by and
between GLOBAL TRANSPARK FOUNDATION, INC., a North Carolina nonprofit
corporation (the “Foundation”) and MOUNTAIN AIR CARGO, INC., a North Carolina
corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Foundation, as lessor, and the Company, as lessee, (collectively,
the “Parties”) have previously executed a Premises and Facilities Lease dated
November 16, 1995 (the “Original Lease”), wherein the Foundation subleased
certain real property to the Company as more fully described in Section 3.1 of
the Original Lease (the “Leased Property”); and,

 

WHEREAS, following their execution of the Original Lease, the Parties entered
into an Addendum to Premises and Facilities Lease dated June 7, 2013 (the
“Addendum”) to clarify and amend certain terms and conditions set forth in the
Original Lease; and,

 

WHEREAS the Original Lease and the Addendum are collectively referred to herein
as the “Lease;” and,

 

WHEREAS, the term of the Lease is presently set to expire on January 31, 2018
under the terms and provisions of the Lease; and,

 

WHEREAS, the Parties desire to modify and amend the Lease to, among other
things, extend the Lease term for an additional five (5) years, and to provide
that the Company shall have four (4) options to further extend the Lease term
for periods of five (5) years each.

 

NOW, THEREFORE, in consideration of the respective representations and covenants
contained herein, the Foundation and the Company hereby agree as follows:

 

1.     Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment shall have the meanings specified in the Lease.

 

2.     Amendments. The Lease is amended as follows:

 

a.     Section 4.1 of the Lease is deleted in its entirety and replaced with the
following:

 

“Section 4.1. Term of the Lease. This Lease commenced upon August 1, 1997, and
shall continue until the earliest of:

 

(a)     January 31, 2023, subject to the renewal options set forth in Section
4.7;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     at the Foundation’s option, upon the occurrence of an event of default
under Section 11.1 hereof that is not waived in accordance with Section 11.6
hereof;

 

(c)     at the Company’s option, upon ninety (90) days’ written notice to the
Foundation, if the Aircraft Dry Lease and Services Agreement between the Company
and Federal Express Corporation (the “Fed Ex Lease”) is terminated without the
consent of the Company; or

 

(d)     at the Company’s option, upon ninety (90) days’ written notice to the
Foundation if there is a material adverse change to the terms of the Fed Ex
Lease or the Company’s operations or revenues thereunder, which, in the sole
discretion of the Company, renders the Company’s continued operation under the
Fed Ex Lease economically impracticable, including, without limitation,
reduction of (i) more than fifty percent (50%) of the number of ATR aircraft
operated by the Company under the terms of the Fed Ex Lease as of the Effective
Date, or (ii) more than fifty percent (50%) of the number of Cessna aircraft
operated by the Company under the terms of the Fed Ex Lease as of the Effective
Date.”

 

b.     The following new Section 4.7 is added to the Lease:

 

“Section 4.7. Option Periods. The Company shall be entitled to exercise certain
options to further extend the Lease term as follows:

 

(a)     At the Company’s option, the Lease term may be extended for an
additional five (5) year period beyond the expiration of the initial Lease term,
through and including January 31, 2028 (the “First Option Period”). Written
notice of the Company’s intent to exercise the First Option Period must be
provided to the Foundation at least six (6) months prior to the expiration of
the initial Lease term.

 

(b)     At the Company’s option, the Lease term may be extended for an
additional five (5) year period beyond the expiration of the First Option
Period, through and including January 31, 2033 (the “Second Option Period”).
Written notice of the Company’s intent to exercise the Second Option Period must
be provided to the Foundation at least six (6) months prior to the expiration of
the First Option Period.

 

(c)     At the Company’s option, the Lease term may be extended for an
additional five (5) year period beyond the expiration of the Second Option
Period, through and including January 31, 2038 (the “Third Option Period”).
Written notice of the Company’s intent to exercise the Third Option Period must
be provided to the Foundation at least six (6) months prior to the expiration of
the Second Option Period.

 

(d)     At the Company’s option, the Lease term may be extended for an
additional five (5) year period beyond the expiration of the Third Option
Period, through and including January 31, 2043 (the “Fourth Option Period”).
Written notice of the Company’s intent to exercise the Fourth Option Period must
be provided to the Foundation at least six (6) months prior to the expiration of
the Third Option Period.

 

 

 
2

--------------------------------------------------------------------------------

 

 

All references herein to the “Lease term” or the “term of this Lease” shall be
deemed to include each properly exercised renewal term, unless the context
clearly indicates the contrary.”

 

c.     The following new subsections (vi) through (x) are added to Section
6.1(a) of the Lease:

 

“Period

Rate

      (vi)

Beginning February 1, 2018 and continuing for the duration of the initial Lease
term

$6.15 per square foot, per year

      (vii)

Beginning February 1, 2023 and continuing for the duration of the First Option
Period

$6.77 per square foot, per year

      (viii)

Beginning February 1, 2028 and continuing for the duration of the Second Option
Period

$7.45 per square foot, per year

      (ix)

Beginning February 1, 2033 and continuing for the duration of the Third Option
Period

$8.20 per square foot, per year

      (x)

Beginning February 1, 2038 and continuing for the duration of the Fourth Option
Period

$9.02 per square foot, per year”

 

d.     Section 12.1 of the Lease is deleted in its entirety and replaced with
the following:

 

“Section 12.1     Notice. All notices, certificates, or other communications
hereunder shall be sufficiently given and shall be deemed given to the parties
required hereunder to receive such notice, certificate or communication when
mailed by registered or certified mail, postage prepaid, and addressed as
follows:

 

If to the Foundation:                       Global TransPark Foundation, Inc.

Post Office Box 1635

Kinston, North Carolina 28503

Attention: President

 

 

 
3

--------------------------------------------------------------------------------

 

 

with a copy to:                                 David L. Ward, Jr., Esq.

Ward and Smith, P.A.

Post Office Box 867

New Bern, North Carolina 28563-0867

 

If to the Company:                           Mountain Air Cargo, Inc.

Post Office Box 488

Denver, North Carolina 28037

Attention: Vice President and Treasurer

 

with a copy to:                                 Jane S. Ratteree, Esq.

Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900

Charlotte, North Carolina 28246-1900

 

The Foundation and the Company, by notice given hereunder, may designate any
further or different addresses to which subsequent notices, certificates, or
other communications shall be sent. No notice need be given to any party listed
in this section if such party is no longer a party to the transactions
contemplated by this Lease.”

 

3.     Permitted Use. The Parties agree that the Company shall have the right to
use the Leased Property only for the purposes described in Section 8.1 of the
Original Lease and/or in other manners consistent with Transportation Security
Administration (“TSA”) updates.

 

4.     Non-Applicability of Financing Provisions. The Notes, Loan Agreement and
Security Agreement referred to in the Original Lease and entered into by and
between Branch Banking and Trust Company (“BB&T”) and the Foundation have been
satisfied in full. Those provisions of the Original Lease are no longer
applicable to the Lease.

 

5.     Right of First Refusal. The right of first refusal provisions contained
in Section 3.5 of the Original Lease shall continue in full force and effect
during the initial Lease term, as extended by this Amendment, and each of the
four (4) option periods, to the extent such option periods are properly
exercised by the Company. The language “on or prior to September 1, 2005,”
appearing in the first sentence of Section 3.5 of the Original Lease is deleted
in its entirety.

 

6.     Tenant’s Right to Delay Required Maintenance. As described in the
Addendum dated June 7, 2013 and subject to the contingencies set forth therein,
the Company’s obligation to maintain, repair and correct the flaking paint
problem described in the Addendum shall continue to be delayed until the Company
has vacated the Leased Property. Nothing herein shall be construed to otherwise
modify or affect the rights or obligations of the Parties arising under the
Addendum and/or Section 8.10 of the Original Lease.

 

7.     Memorandum of Lease. A memorandum of the Original Lease is recorded in
Book 1037, Page 757 of the Lenoir County Public Registry. The parties agree to
execute an amendment or supplement to that Memorandum to include the terms and
provisions of this Amendment. Either party may record the amendment or
supplement to the memorandum in the public records.

 

 

 
4

--------------------------------------------------------------------------------

 

 

8.     Incorporation of Original Lease, Addendum and Continuing Effect of Terms.
Except as expressly modified herein, all terms, conditions and exhibits of the
Original Lease, the Addendum, and the respective obligations of the Foundation
and the Company thereunder: (i) are incorporated herein by reference as if fully
set forth; and (ii) shall continue in full force and effect through the duration
of the Lease term, including, to the extent exercised by the Company, the First
Option Period, the Second Option Period, the Third Option Period and the Fourth
Option Period. In the event of any inconsistency between the provisions of this
Amendment and the provisions of the Lease, the provisions of this Amendment
shall govern and control.

 

9.     Governing Law. This Amendment is entered into under the laws of the State
of North Carolina, and those laws shall govern the construction and enforcement
hereof.

 

10.     Authority. The persons executing this Amendment on behalf of the
Foundation and the Company are duly authorized to execute this Amendment, and no
consent of any other person to execution of this Amendment is required.

 

11.     Entire Agreement; Modification. This Amendment embodies the entire
agreement and understanding among the parties hereto relating to the subject
matter hereof, and supersedes all prior agreements and understandings relating
to such subject matter. This Amendment may not be amended orally, but only by an
agreement in writing signed by each of the parties hereto.

 

12.     Captions. The captions set forth at the beginning of the various
paragraphs of this Amendment are for convenience only and shall not be used to
interpret or construe the provisions of this Amendment.

 

13.     Counterparts. This Amendment may be executed in one or more
counterparts, all of which shall constitute one and the same Amendment.

 

14.     Email or Facsimile. Email or facsimile transmission signatures of this
Amendment by the parties shall be deemed to be original signatures binding on
the parties.

 

IN WITNESS WHEREOF, the Foundation and the Company have caused this Amendment to
be executed in their respective corporate names, in the case of the Foundation,
by its President, and in the case of the Company, by its President, and attested
by their respective Secretaries, and their respective corporate seals to be
affixed hereunto, all by order of their respective Boards of Directors first
duly given, and with the intent to be legally bound thereby, all done as of the
day and year first above written.

 

[Signatures on Following Page]

 

 

 
5

--------------------------------------------------------------------------------

 

  

 

MOUNTAIN AIR CARGO, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert G. Norton

(SEAL)

 

 

Robert G. Norton

 

 

 

President

 

 

ATTEST:

 

_____________________ (SEAL)

_____________

Secretary

 

 

 

GLOBAL TRANSPARK FOUNDATION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ William H. Bryan

(SEAL)

 

 

William H. Bryan

 

 

 

President

 

 

ATTEST:

 

/s/ David L. Ward, Jr.      (SEAL)

David L. Ward, Jr.

Assistant Secretary

 

 

6